TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00117-CR



                                Allen Jun Elvena, Appellant

                                                v.

                                The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
    NO. A-09-0563-SA, HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Allen Jun Elvena filed a motion requesting that this appeal be dismissed.

See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: July 23, 2010

Do Not Publish